Appellant was convicted in the District Court of Bexar County of robbery, and his punishment fixed at fifteen years in the penitentiary.
There is but one bill of exceptions in the record and it presents the question of the refusal of appellant's motion for new trial based on the ground of newly discovered evidence. Briefly, the testimony in this case shows without dispute that on the night in question a service car driver named Vega drove a car in which were appellant, Harkleroad, the injured party, two women and a man named Jones, out some eighteen miles south of San Antonio on the Corpus Christi Road to a point just beyond the little town of Elmendorf. Here the car was turned back toward San Antonio, stopped, the two women and Jones got out of same and walked back up the road toward San Antonio, leaving Vega, appellant and Harkleroad at the car. Shortly thereafter the car came on up the road, overtook and picked up Jones and the women. Vega and appellant were the only parties in the car when it overtook the others. The next morning Harkleroad reported to the officers of San Antonio that he had been assaulted and robbed and left on the side of the road at the point where said car stopped the night before. Appellant, Jones and Vega were separately indicted for the robbery. When arrested appellant denied having been with the party, and later, after being identified by the two women and statements made as to his presence on the night in question, he gave to the officer taking such statements certain money which the latter turned over to Harkleroad. Harkleroad testified positively that appellant assaulted him at the time and place mentioned, and after such assault that appellant, aided by Vega, robbed him of certain property.
It appears from the record that no application for severance was made on behalf of appellant. It also appears that after indictment Jones made bond and had fled the country. Vega's case was called for trial prior to that of appellant and upon his failure to appear the bond of Vega had been forfeited. It also appears that prior to the trial appellant had written from the jail a letter to the district judge urging a speedy trial. When the case was called without any objection or preliminary motion, appellant announced ready for trial and *Page 135 
his conviction resulted. It also appears that while his trial was in progress Vega was rearrested and this fact placed in evidence by the testimony of a witness. No effort to use Vega as a witness, or a tender of his testimony, or to postpone appellant's trial after Vega's rearrest, was made. It further appears that shortly after appellant's trial, Vega was tried and acquitted.
Alleging that Vega's testimony was now available to him, and also setting up as newly discovered testimony that one Martinez would give evidence in his behalf, appellant asked a new trial, accompanying his sworn application by the affidavits of Vega and Martinez. The State controverted the motion, claiming that the testimony of both Vega and Martinez, as reflected by their affidavits and as further evidenced by a certified copy of the testimony of Vega as given upon his trial, was not only of no avail to appellant if granted a new trial, but that same entirely supported the State's theory of appellant's guilt. Neither the testimony of Martinez nor Vega appears to be newly discovered. Vega's testimony was necessarily known to appellant, and that of Martinez and its materiality appearing to have been disclosed to appellant during his trial without effort on his part to obtain it, it can in nowise be brought within the rules governing newly discovered testimony.
Appellant's effort to obtain a new trial in order to avail himself of the testimony of Vega, is based on the rule announced by the authorities cited in Mr. Branch's Ann. P.C., Sec. 733, and on page 788 of Mr. Vernon's Code of Criminal Procedure, giving to one accused of crime the right to a new trial in order to obtain the testimony of an acquitted codefendant. It is well settled that this rule is not absolute but it must be made to appear that the testimony of the acquitted codefendant would be both competent and material, and that it would aid the accused in securing his acquittal. The State, as above mentioned, attached to its traverse of appellant's motion the stenographic report of the testimony of Vega as given by him upon his own trial, same being in substantial accord with the facts reflected by Vega's affidavit appended to appellant's said motion. As we view this testimony it could only go to show that the robbery of Harkleroad was perpetrated by appellant alone. Vega swears that at the point where he turned the service car around and stopped, and the women and Jones got out of the car, that they walked off up the road and that he, Vega, went around to examine the radiator which had gotten hot. He further testified that appellant and Harkleroad went around back of the car, and that it was about 11:30 P.M., and he, being occupied with the radiator of his car, did not see what transpired between appellant and Harkleroad back of the car. That presently some one told him to come on, let's go and that he got in his car and started out and picked up Jones and the women and came on to town. He said that when he got into town appellant paid him six dollars for the use of the car and at the same time *Page 136 
handed him a watch asking him to keep it until he came for it. This was shown to be Harkleroad's watch. If there is anything in this testimony helpful to appellant or in any way compatible with his innocence, we fail to perceive it. Testing appellant's application for new trial by the rule laid down in the authorities above referred to, we are led to believe the action of the trial court in refusing said motion, to be correct.
This disposes of the only question raised by appellant, and being unable to agree with his contention, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 13, 1923.